Attachment was sued out on the ground that the defendant was “about to remove without the limits of the State.” Levy was made, and the defendant replevied the property. He also filed a traverse, alleging that he was not about to remove without the limits of the county. At the trial he moved to dismiss the attachment, for the reason that the ground therefor was not one of those laid down in the code. The motion was *430overruled, and the plaintiff was allowed to amend by adding the words “ and county ” after the word “ State.” The plaintiff proved that the defendant owed him the amount for which the attachment was sued out, but made no proof of the fact stated as the ground of attachment ; whereupon defendant moved to dismiss the the case as by nonsuit. The motion was overruled, and the court also refused to allow defendant to introduce evidence to sustain the traverse, holding that the ground of attachment could not be traversed after the property attached had been replevied. Judgment for the plaintiff was rendered; and by certiorari defendant assigned each of the foregoing rulings as error. The certiorari was overruled, and defendant excepted.
W. S. Rowell, by R. T. Fouché, for plaintiff in error.
G. A. H. Harris, contra.